Citation Nr: 1533179	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-10 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to left knee disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL


Appellant 



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The appellant served in the U.S. Army National Guard and Reserve from November 1986 to November 1994.  During that period of time, he served an initial period of active duty for training (ACDUTRA) with the U.S. Army National Guard from May to August 1987.  In addition, relevant to the present claim, he served a period of ACDUTRA with the U.S. Army Reserve from July to August 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the appellant's request to reopen a previously denied claim for service connection for a left ankle disorder, and also denied service connection for a left knee disorder.  

A video conference hearing was held in November 2014, with the appellant sitting at the RO, and the undersigned Veteran's Law Judge sitting in Washington, DC.  A transcript of the hearing testimony is associated with the claims file.  Subsequently, the Board issued a decision in January 2015 reopening the appellant's previously denied claim for service connection for a left ankle disorder and remanding the merits of that claim, along with the claim for service connection for a left knee disorder, for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The appellant's appeal was previously before the Board in January 2015 at which time it remanded the claims on appeal for additional development.  At this time, the Board finds that the present appeal has been returned prematurely as the AMC has not completed all actions on the prior remand.  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the prior remand, the Board requested that the appellant be afforded VA examinations related to his claims to include obtaining specific medical nexus opinions.  The appellant underwent VA examinations in March 2015.  As to the left knee, the examiner rendered a diagnosis of osteoarthritis and opined that it is less likely than not caused by, a result of, or aggravated by his military service, including his left knee injury reported during service, because the left knee injury in service did not appear to be serious enough to result in or aggravate a chronic condition.  As to the left ankle, the examiner stated that the appellant does not have an ankle condition that was a result of his service, including his left knee condition, because the appellant reported only very minor symptoms of a left ankle disability on examination that day that did not result in a diagnosis of a left ankle condition and, even if a left ankle condition was diagnosed, the left knee condition would not have caused or aggravated the left ankle as there was no significant alteration in gait due to the left knee condition.

In an April 2015 VA memorandum, an AMC medical opinion was requested relating to the claim for service connection for a left knee disorder.  The author stated that it was his belief that the March 2015 medical opinion provided by the VA examiner was not adequate for rating purposes because the examiner did not provide a detailed explanation as to why he believes the in-service left knee injury would not result into a current chronic condition.  Despite this outstanding medical opinion request, a Supplemental Statement of the Case as to the issue of service connection for a left knee disorder was issued just three days later.  Thus, sufficient time was not given to obtain this newly requested medical opinion.  Having found that the March 2015 VA examiner's opinion was inadequate, it behooved the AMC to ensure it obtained an adequate opinion before returning the appeal to the Board.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

After reviewing the March 2015 VA examiner's medical opinion, the Board agrees that it is inadequate for the reasons set forth in the April 2015 AMC medical opinion request.  Furthermore, it appears that the examiner did not take into account that all of the medical evidence, including the service treatment records, consistently shows that the appellant's pain is on the medial aspect of the left knee.  In addition, X-ray reports from December 2010 and August 2014 demonstrate that he has a defect of the medial femoral condyle known as Pellegrini-Stieda disease or lesion, respectively.  However, the December 2010 report indicates this could be seen in the setting of chronic repetitive stress injury at the medial collateral ligamentous insertion putting into question whether this defect was caused by the appellant's subsequent occupational history of manual (heavy) labor as a plumber's assistant and in manufacturing for many years (as reported in the Social Security Administration records), which would be consistent with the March 2015 VA examiner's medical opinion, rather than the single injury seen in the August 1991 service treatment records (as proposed by the appellant and opined to by his private orthopedist in his August 2014 treatment note).  As such, the Board finds that remand is warranted to obtain an adequate medical opinion with a detailed rationale for any negative opinion given.

Furthermore, return to the Board of the appellant's claim for service connection for a left ankle disorder is premature as the AMC has not issued a Supplemental Statement of the Case on that issue as the one issued in April 2015 only addressed the claim for service connection for a left knee disorder.  As the evidence before VA prior to the Board's remand did not contain any medical evidence relating to the appellant's claimed left ankle disorder (only the appellant's statements as to having a current condition), the March 2015 VA examination report is clearly new and relevant evidence relating to the claim on appeal.  As such, due process requires remand for the issuance of a Supplemental Statement of the Case for adjudication of the claim and an opportunity for the appellant's to respond prior to the Board rendering a final decision.  See 38 C.F.R. §§ 19.31, 19.37.

Accordingly, the case is REMANDED for the following action:

1.  An adequate medical nexus opinion should be obtained as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the appellant's currently diagnosed left knee osteoarthritis (shown on X-ray as a defect of the medial femoral condyle known as Pellegrini-Stieda disease/lesion) is related to the injury incurred during the appellant's period of ACDUTRA in July to August 1991.  This opinion may be obtained by either (1) returning the claims file to the March 2015 VA examiner who rendered the inadequate medical opinion already of record and requesting he provide a more detailed rationale for his opinion taking into consideration the points set forth above in the body of this remand or (2) obtaining the AMC medical opinion that was requested in April 2015.  

Whoever renders the opinion should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the appellant's theories of entitlement should be set forth in detail.  If it is determined that an opinion cannot be provided without resorting to speculation, the reason(s) for such determination should be explained, identifying precisely what facts could not be determined.  In particular, it should be noted whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  After ensuring that the medical opinion obtained is adequate and all other development necessary has been conducted, the appellant's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the appellant and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



